department of the treasury internal_revenue_service wasnug aah i g a ep rat a in re this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ended date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company is the company has sponsored a defined_benefit_plan for its non-collectively bargained employees since date a total of participants were covered under the plan as of date a printing firm located in _ there have been two events that have had a significant impact on the company’s ability to meet the minimum_funding requirement for the plan_year the improved technology of the mm recent years the second event was the retirement of two of the company’s largest producing salespeople when they left the company the relationship with certain customers was lost has had a major negative impact on the especially the the company experienced temporary substantial business hardship as evidenced by net losses in income for the and fiscal years excluding a one-time credit to income for a debt that was forgiven for the year during these years sales on an annual basis were approximately lower than for prior years z2001l48c07 the steps taken to recover from this business hardship are as follows the company has downsized and given up approximately of their lease space to reduce capital overhead in addition the workforce has been reduced from employees to at the time of the waiver request the company has hired a new sales person as well as a new chief financial officer the company’s sales efforts are being redirected more towards the financial and banking markets which in the company’s opinion have not been as drastically affected by changes in in addition a shareholder loan totaling approximately dollar_figure has been converted to stock this combined with the forgiveness of debt has reduced the company’s liabilities from approximately dollar_figure million as of date to approximately dollar_figure million as of date the plan had accumulated funding deficiencies for the plan years ended date through date according to the information received the company has paid the excise_taxes under sec_4971 a of the code related to the plan years ended date and date the waiver has been granted subject_to the following conditions which you have agreed to qd the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended date of the plan for the plan_year ending date by date the ten percent excise_taxes imposed under sec_4971 of the code on the accumulated funding deficiencies for the plan years ended date and shall be paid in full within days from the date of this letter if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when re-filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information copies of form_5330 retum of excise_taxes related to employee benefit plans have been enclosed for your convenience we have sent a copy of this letter to the area manager in york and to the authorized representatives listed on the power of attomey form on file with this office if you have any questions concerning this matter please contact sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
